                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )      No. 3:12-cr-00109
                                              )
MARQUIS MCGEE                                 )

                                             ORDER

       On January 14, 2020, the Court held a hearing on the Petition to Revoke Marquis McGee’s

Supervised Release (Docket No. 92) because he allegedly committed another crime. Pursuant to a

Joint Motion Stipulating Proof (Doc. No. 109), the Court considered the transcript of the October

31, 2019 preliminary hearing before Magistrate Judge Barbara D. Holmes as the evidentiary basis

for a decision. Based upon the transcript of that hearing during which Probation Officer Abby

Kurtis, the alleged victim Tianna Crawley, and Megan Hunt testified, the Court finds by a

preponderance of the evidence that McGee violated the terms of supervised release by (1) assaulting

Crawley; (2) violating an Order of Protection prohibiting contact with her; and (3) possessing a

firearm having previously been convicted of a felony. Accordingly, McGee is hereby found

GUILTY of Violation 1 as alleged in the Petition and his supervised release is REVOKED. McGee

is sentenced to a term of eight (8) months imprisonment, to be followed by an additional twelve (12)

months of supervised release, as set forth in Judgment entered contemporaneously herewith.

       IT IS SO ORDERED.



                                              __________________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE
